Case 1:19-cv-01080-RM-MEH Document 67 Filed 01/07/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 1:19-cv-01080-RM-MEH

  POPSOCKETS LLC,

         Plaintiff,

  v.

  LORA SUZANNE WILCOX,
  BRADLEY JAMES WILCOX, and
  JOHN DOES 1-10,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Defendants’ motions for a temporary restraining order

  (ECF No. 51) and to enjoin Amazon as a party to this lawsuit (ECF No. 52). The Court denies

  both motions because they lack merit.

         A.      Motion for Temporary Restraining Order

         The fundamental purpose of preliminary injunctive relief is to preserve the relative

  positions of the parties until a trial on the merits can be held. Schrier v. Univ. of Colo., 427 F.3d

  1253, 1258 (10th Cir. 2005). To obtain a temporary restraining order or injunctive relief in any

  other form, a party must establish “(1) a substantial likelihood of prevailing on the merits;

  (2) irreparable harm unless the injunction is issued; (3) that the threatened injury outweighs the

  harm that the preliminary injunction may cause the opposing party; and (4) that the injunction, if

  issued, will not adversely affect the public interest.” Diné Citizens Against Ruining Our
Case 1:19-cv-01080-RM-MEH Document 67 Filed 01/07/20 USDC Colorado Page 2 of 3




  Environment v. Jewell, 839 F.3d 1276, 1281 (10th Cir. 2016) (quotation omitted). Because a

  preliminary injunction is an extraordinary remedy, the party’s right to relief must be clear and

  unequivocal. Schrier, 427 F.3d at 1258.

         Defendants’ motion does not seek to preserve the relative positions of the parties. Rather,

  it seeks to prevent Plaintiff from pursuing discovery and to allow Defendants time to file various

  RICO and ethics complaints. (See ECF No. 51 at 2-4.) Moreover, Defendants have fallen well

  short of establishing that they are likely to prevail on the merits and that they will be irreparably

  harmed by having to litigate this lawsuit. The Court further finds that any injury to Defendants

  does not outweigh Plaintiff’s interest in moving the lawsuit forward and that unnecessarily

  delaying it would adversely affect the public interest in having disputes resolved in a timely

  manner.

         B.      Motion to Enjoin

         Defendants cite no legal authority to support their motion to enjoin Amazon in this

  lawsuit. Because Defendants proceed pro se, the Court liberally construes their pleadings.

  Haines v. Kerner, 404 U.S. 519, 520-21 (1972). But the Court does not act as Defendants’

  advocate. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). If Defendants want to

  involve Amazon or any other party in this lawsuit, they must follow the proper procedures for

  doing so. Under the present circumstances, it is not the Court’s role to “send proper notice to

  Amazon so Amazon can make a proper appearance and be enjoined in this case to protect

  Defendants.” (ECF No. 52 at 2.)




                                                    2
Case 1:19-cv-01080-RM-MEH Document 67 Filed 01/07/20 USDC Colorado Page 3 of 3




       Accordingly, the Court DENIES Defendants’ motions (ECF Nos. 51, 52).


       DATED this 7th day of January, 2020.


                                                  BY THE COURT:



                                                  ____________________________________
                                                  RAYMOND P. MOORE
                                                  United States District Judge




                                              3
